DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-6 and 8-10 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 1, line 2, “a x-ray”; replacing the word “a” with --an--), (claim 1, line 4, “the fixed anode reflective x-ray tube”; inserting -- respective-- after “the”), (claim 1, line 5, “the fixed anode reflective x-ray tube”; inserting -- respective-- after “the”), (claim 1, lines 6-7, “the fixed anode reflective x-ray tube”; inserting -- respective-- after “the”), (claim 5, “equals to”; deleting “to”), (claim 8; deleting “when “α<θ,”), (claim 8, line 4; inserting --wherein -- before “n is a”), (claim 9, line 4, “the gate controlled switch”; inserting -- respective-- after “the”), (claim 9, line 4, “the fixed anode reflective x-ray tube”; inserting -- respective-- after “the”), (claim 9, last two lines, “the fixed anode reflective x-ray tube”; inserting -- respective-- after “the”), (claim 10, line 1, “the arc-shaped multi-focal”; replacing “the” with --a plurality of--), (claim 10, line 2, “source according to”; replacing “source” with --sources--), and (claim 10, line 2, “wherein a plurality”; replacing “a” with --the--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 180o >  α > 0o, does not reasonably provide enablement for 360o ≥ α > 0o (claim 6, line 4).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 5 recites “wherein an included angle θ … equals to 360o/N, and N is a positive integer greater than 1.” Therefore, the largest angle that θ is equal to is 180o. Claim 6, which depends on claim 5, recites wherein “360o≥α>0o, and α is smaller than θ.” Although some values of α within the range of 360o≥α>0o are enabled, some values of α within the range of 360o≥α>0o are not enabled. For example, α can be equal to 360o in claim 6, wherein α is smaller than θ.  Claim 5, from which claim 6 depends, requires θ to be no greater than 180o. Therefore, claim 6 can have α be equal to 360o, which is smaller than θ, wherein θ can be no greater than 180o. However, the specification does not enable one to make α = 360o, which is an angle no greater than 180o, since 360o is always greater than 180o. Therefore, claim 6 is rejected for scope of enablement issues. Claim 8 is also rejected for the above reason by virtue of its claim dependency. These rejections may be overcome by replacing “360o≥” with 180o> in line 4 of claim 6.  
Allowable Subject Matter
Claims 1-6 and 8-10 would be allowable if amended as proposed above by the Examiner.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884